Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-17-00235-CV

                                        Yolanda Jaime BERRELEZ,
                                                 Appellant

                                                         v.

                                  MESQUITE LOGISTICS USA, INC.,
                                            Appellee

                    From the 293rd Judicial District Court, Dimmit County, Texas
                                Trial Court No. 14-10-12408-DCV
                               Honorable Ron Carr, Judge Presiding 1

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s order of dismissal is
AFFIRMED.

       We order that appellee Mesquite Logistics, USA, Inc. recover its costs of appeal from
appellant Yolanda Jaime Berrelez.

         SIGNED August 15, 2018.


                                                          _____________________________
                                                          Marialyn Barnard, Justice




1
 The Honorable Cynthia Muniz is the presiding judge of the 293rd Judicial District Court, Dimmit County, Texas.
The order that is the subject of this appeal was signed by the Honorable Ron Carr, Senior Appellate Judge, sitting by
assignment.